Title: Abigail Adams to Mary Smith Cranch, 27 February 1800
From: Adams, Abigail
To: Cranch, Mary Smith


				
					my dear sister
					Philadelphia Febry 27th [1800]
				
				I have not written to you since I received your Letter giving me an account of the ordination, the fatigues of which I should have been glad to have shared with you, and I could not but blame myself, that I did not write to request mrs Porter to have opend our House, and

Stables, and to have accomodated as Many persons as they could; it is now happily over and I congratulate the Town in having made so wise; and as I think, judicious a choice; the President frequently expresses his Satisfaction that we are one more a Setled people not as for a long time past, sheep without a sheapard. I hope we shall live in union and harmony. the next thing will be the Marriage of mr Whitney I presume. if it were proper to wish a Gentlemans happiness deferd, I Should like to be at Quincy when the Lady is introduced as our Madam—
				for the last fortnight we have had a delightfull weather through the whole of it, clear Sun Shine, cold enough to be pleasent without being urksome— the Snow all melted the Rivers open and the weeping willow, which is a great ornament to this city, putting on its first appearence of vegation, a yellow aspect, which changes to a beautifull Green in a few week’s and is the first Harbinger of that Season, in which all nature is renovated.— this appearence as I ride out, brings to my view the few weeks longer which I have to remain here, and then I shall bid—very probably—a final adieu to this city. there is Something always Melancholy, in the Idea of leaving a place for the last time it is like burying a Friend. I could have wished that the period of the first Election might have closed in this city; it is a very unpleasent thing to break up all the establishments, and remove to a place so little at present, and probably for years to come, so ill calculated for the residence of such a Body as Congress—the houses which are built as so distant, the streets so miry and the markets so ill Supplied—
				In my last I wrote You that mr Bayard the present Clerk of the Court intended resigning this Session—but there is a revision of the judiciary System contemplated. it will soon be reported to the House. if it should pass, many alterations will take place— this I believe was the reason of mr Bayards determining not to resign at present. You will see judge Cushing Soon, if not before this reaches You and he will inform you more than I can— the judge & mrs cushing left here near a fortnight ago, and have had fine weather ever since. I trust they have improved it—
				On Saturday the 22d I went to hear Major Jackson deliver his oration. it was a very handsome one, and much better deliverd than I had any Idea he could perform— it is not yet printed, but when it is, I think it will not suffer by any comparison with any I have yet Seen. two Months have chiefly been appropriated to funeral honours to the Memory of Gen’ll Washington. I know not that in any

modern Time’s, either Kings or Princess have received equal honors. History does not record any so deserving or So meritorious of
				Mrs Smith I expect will leave me in a week or ten days— I expect a visit from mrs Johnson & her Son, the middle of next Month. Mrs Black I hope has received a Letter I wrote to her inclosing the certificate of Ann Halls baptism I fear she thought me unmindfull of it, but I was not. it was oweing to the Sickness of Dr Green that I could not sooner obtain it— my Letter must have reachd her about the same time that a renewal of her request Did me—
				How are all our Neighbours and Friends? I have inquired once or twice concerning Pheby— I hope she is comfortable in her marriage and well Provided for— We all send Love respect &c to all our Friends—
				I want to know how your cold is, and whether mr Cranch’s is better I have great cause for thankfullness. I know not when I have past a winter with so little sickness, or a Febry without being confined upon the Birthday of Gen’ll Washington. three years ago, I was well enough upon that day to celebrate it in Boston, but it has generally been a month of sickness to me— except the loss of sleep, which I have several times experienced, I have had more Health than for many Years— I hope it may be continued to me, for without Health, Life has few enjoyments
				adieu my dear sister. I would desire You to remember me to Miss Gannet, with whose increasing years, I hope and trust wisdom Prudence and every female virtue will grow and increase where much is given, much is required. this should impress her mind and influence her conduct. She will I trust receive this as the admonition of a Friend. let her think what she owes to one of the kindest & tenderest of Parents—and she can never wander from the path of Rectitude
				once more I bid you an adieu / assureing you of the Love and / affection of
				
					A Adams
				
			